DETAILED ACTION
This is in response to the amendment filed 16 January 2022.
As a result of the amendment, claims 1, 5 - 6, 11, 15, 17 and 19 are amended, claims 21 - 22 are added, and claims 2 - 4, 12 - 14 and 16 are canceled. Therefore, claims 1, 5 - 11, 15 and 17 - 22 are currently pending in the application. Claims 1 and 11 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 - 11, 15 and 17 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. (U.S. PGPub 2005/0039039; Feb. 17, 2005; hereinafter “Moyer”) in view of Svensson et al. (U.S. PGPub 2011/0314541; Dec. 22, 2011; hereinafter “Svensson”).
Regarding claim 1, Moyer teaches, an apparatus, comprising: [Fig 2]
a debug interface; [item 20, portion of debug port]
resetting circuitry; [item 46 control circuitry; ¶ [0011]] 
a counter, [item 47] and 
[item 40 Debug enable circuitry]  
receive a debug-enabling input, [enable debug signal from control circuit 46 containing counter 47 via enable debug 30], and
responsively to the debug-enabling input: enable the debug interface, and [enable debug signal 58 sent to debug logic 43 (¶¶ [0011]-[0012]); Fig 3, transition from State B (No debug access) to State C (full debug access) (¶ [0017]]
start the counter [(¶ [0019]); mechanism to provide a time out that automatically causes a state change and count down to zero ¶ [0023], counter must be started in order to determine if a time-out has occurred. Control circuitry 46 changes logic states based on timing signals of counter 47 (¶ [0011])]   
the counter being configured to output an output signal to the resetting circuitry following a predetermined duration from a time at which the counter was started, [Counter 47 as part oftransitioning from State C back to state B using a reset back to an initial state. (¶ [0019]); see also claims 14-16] thereby causing the resetting circuitry to perform a resetting action that disables the debug interface [State B; No Debug access Available; ¶ [0017]]    
While Moyer teaches that the resetting circuit to reset the apparatus to an initial state from a debug state to a non-debug state [Fig 3, state C transition to state B] and that this reset may be the result of a hardware reset or a software reset [¶ [0019]], Moyer does not specifically teach that the resetting circuitry reverts any changes made via the debug interface while the debug interface was enabled. 
However, in the related art of security operation of a test operation (¶ [0001]), Svensson teaches the resetting circuitry both disables the debug interface and reverts any changes made via the debug interface while the debug interface was enabled. [Fig 3, step 312; When test operations have been performed and the second security operation state 302 is left, any object affecting further execution can be deleted in an object deletion step 312 to avoid that these objects compromise security mechanisms when entering the first security operation state. Here, object can be register content, internal switch setting, other piece of information, etc. caused during the second security operation state. If no such objects are present, e.g. depending on the operations performed during the test operations, this is of course not necessary. Deletion of any such objects can be performed as a reset of the integrated circuit. After that, a transition either to the first security operation state 300 to return to utility operation, or to the start/off state 304, e.g. for restart or for turning off. (¶ [0050])]
Svensson further teaches that the method is useful to “protect from unauthorised access or tampering.” (¶ [0051])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the reset technique of Svensson to the resetting of a debug apparatus of Moyer to achieve an apparatus with a debug interface that will revert changes made while in the debug state upon reset for the benefit of protection from unauthorised access or tampering.
Regarding claim 5, the combination of Moyer/Svensson teaches the apparatus of claim 1, and Svensson in the combination further teaches the resetting circuitry comprises power-on reset (PoR) circuitry configured to interpret the output signal as an indication of a power-on event. [After that, a transition either to the first security operation state 300 to return to utility operation, or to the start/off state 304, e.g. for restart or for turning off. (¶ [0050])]
Regarding claim 6, the combination of Moyer/Svensson teaches the apparatus of claim 4, and Svensson in the combination further teaches one or more resettable components; [Fig 2, items not in protected area 202] and one or more non-resettable components, [items in item 202] wherein an element selected from the group of elements consisting of: the counter, and the [control logic is activated to limit operation of certain parts of the integrated Circuit (¶ [0044])] is configured to inhibit the non-resettable components from being changed via the debug interface while the debug interface is enabled, [in the second security operation state, a first set and a second set of objects are available, while a third set of objects is unavailable. (¶ [0029])] and wherein the resetting circuitry is configured to revert the changes by resetting the resettable components. [Fig 1, path “Delete states affecting further execution”]
Regarding claim 7, the combination of Moyer/Svensson teaches the apparatus of claim 6, and Svensson in the combination further teaches the resettable components include a volatile memory, and wherein the non-resettable components include a non-volatile memory. [¶ [0015] teaches a boot ROM which is a non-volatile memory to perform authentication, which requires a secure area. ¶ [0045] teaches to disable access to secure memory areas. Thus, the non-resettable components are in non-volatile memory. It would have been obvious for one of ordinary skill in the art prior to the effective filing date to have selected a volatile memory for resettable components from the limited set of volatile memory and non-volatile memory for the benefit of easily resetting the memory by removing or resetting power.]
Regarding claim 8, the combination of Moyer/Svensson teaches the apparatus of claim 1, and Moyer in the combination further teaches receiving another debug-enabling input, [debug instruction (¶ [0019])] prior to the predetermined duration from the time at which the counter was started. 
Moyer does not specifically teach responsively to the other debug-enabling input, restart the counter. However, Moyer teaches that the predetermined time that the debug circuitry is enabled may be user-programmable [debug circuitry 42 is disabled a predetermined (fixed or user-programmable) amount of time after re-enabling the debug circuitry 42. (¶ [0019])] and that any desired way to provide a predetermined amount of time may be used [¶ [0019]]
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to allow the user to determine the predetermined amount of time by resetting the counter in order to adjust the time the debug circuitry is enabled as a design choice for the benefit of being able to allow the user to programmatically set the debug time.
Regarding claim 9, the combination of Moyer/Svensson teaches the apparatus of claim 1, and Moyer in the combination further teaches the debug-enabling circuitry is configured not to restart the counter prior to the predetermined duration from the time at which the counter was started, even in response to receiving another debug-enabling input. [then debug circuitry 42 is disabled a predetermined (fixed or user-programmable) amount of time after re-enabling the debug circuitry 42. (¶ [0019]); A fixed amount of time is fixed, no matter if another input was received.]
Regarding claim 10, the combination of Moyer/Svensson teaches the apparatus of claim 1, and Moyer in the combination further teaches the counter is further configured not to restart prior to the predetermined duration, even in response to receiving a restart instruction. [then debug circuitry 42 is disabled a predetermined (fixed or user-programmable) amount of time after re-enabling the debug circuitry 42. (¶ [0019]); A fixed amount of time is fixed, no matter if another input was received.]
Regarding claim 11, the claim recites the method performed by the apparatus of claim 1, and is rejected under a similar rational as regarding claim 1 as taught by Moyer above.
Regarding claim 15, the claim depends on claim 11 and recites the limitations of claim 5. The claim is rejected under a similar rational as regarding claim 5 above.
Regarding claim 17, the claim depends on claim 11 and recites the limitations of claim 6. The claim is rejected under a similar rational as regarding claim 6 above.
Regarding claim 18, the claim depends on claim 17 and recites the limitations of claim 7. The claim is rejected under a similar rational as regarding claim 7 above.
Regarding claim 19, the claim depends on claim 11 and recites the limitations of claim 8. The claim is rejected under a similar rational as regarding claim 8 above.
Regarding claim 20, the claim depends on claim 11 and recites the limitations of claim 10. The claim is rejected under a similar rational as regarding claim 10 above.
Regarding claim 21, the combination of Moyer/Svensson teaches the method of claim 1, and Svensson in the combination further teaches the counter is configured to output the output signal to the resetting circuitry without outputting the output signal to the debug interface and without outputting the output signal to the debug-enabling circuitry. [¶ [0037] teaches a reset mechanism; Deletion of any such objects can be performed as a reset of the integrated circuit. After that, a transition either to the first security operation state 300 to return to utility operation, or to the start/off state 304, e.g. for restart or for turning off. (¶ [0050]); see also Fig 3, steps 312 to 300/304]
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have sent the signal only to the reset mechanism as a part of a reset as the reset changes to a utility operation, i.e. the debug interface is no longer active, for the benefit of protection from unauthorised access or tampering. (¶ [0051])
Regarding claim 22, the claim depends on claim 11 and recites the limitations of claim 21. The claim is rejected under a similar rational as regarding claim 21 above.
Claim 1, 5-7, 11, 15, 17-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP 2015-156196-A; 27 August 2015; hereinafter “Yamada”) in view of Svensson.
Regarding claim 1, Yamada teaches an apparatus, comprising: [Fig 1]
a debug interface; [Abstract; a debug interface 17; ¶ [0013]]
resetting circuitry; [items 19, 20]
a counter, [item 18] configured to output an output signal that causes the debug interface to become disabled, following a predetermined duration from a time at which the counter was started; and [An output terminal of the bidirectional I/O circuit 10 is also connected to an input terminal of the counter register 18, and the counter register 18 counts a period during which the output terminal is active (¶ [0017]) When the count value of the counter register 18 becomes equal to or larger than the threshold value Y, the 1 comparator 19 detects a break request and outputs an OCD break request to the CPU 2 via the OCD break invalidation unit 21. (¶ [0018])]
debug-enabling circuitry, configured to: [item 17]
receive a debug-enabling input, and responsively to the debug-enabling input: enable the debug interface, [test mode register 16 outputs a normal mode setting signal in a reset initial state, and outputs a test mode setting signal when the setting of the test mode is instructed by an OCD command. These mode setting signals are output to, for example, the peripheral circuits 5A and 5B via the test mode invalidating unit 17 (¶ [0016])]
responsively to the debug-enabling input: enable the debug interface, and start the counter, [When power is turned on corresponding to the “debug enable input” comparison between the timer counter and the threshold value Y is always performed. (¶ [0018] A debugging I/F 17 communicates with a general-purpose debugger when the expiration signal is not active. For a counter to measure a timing (¶ [0019]) the counter necessarily must be started.]
the counter being configured to output an output signal to the resetting circuitry following a predetermined duration from a time at which the counter was started, thereby causing the resetting circuitry to perform a resetting action that disables the debug interface [An output terminal of the bidirectional I/O circuit 10 is also connected to an input terminal of the counter register 18, and the counter register 18 counts a period during which the output terminal is active (¶ [0017]) When the count value of the counter register 18 becomes equal to or larger than the threshold value Y, the 1 comparator 19 detects a break request and outputs an OCD break request to the CPU 2 via the OCD break invalidation unit 21. The comparator 20 detects a request for setting a normal mode when the count value of the counter register 18 becomes equal to or larger than a threshold value Z, and outputs an invalidation signal of the test mode to the test mode invalidating unit 17. (¶ [0018])] 
While Yamada teaches the counter is configured to output the signal to the resetting circuitry [¶ [0026], Yamada does not specifically teach that the resetting circuitry reverts any changes made via the debug interface while the debug interface was enabled.
However, in the related art of security operation of a test operation (¶ [0001]), Svensson teaches the resetting circuitry both disables the debug interface and reverts any changes made via the debug interface while the debug interface was enabled. [Fig 3, step 312; When test operations have been performed and the second security operation state 302 is left, any object affecting further execution can be deleted in an object deletion step 312 to avoid that these objects compromise security mechanisms when entering the first security operation state. Here, object can be register content, internal switch setting, other piece of information, etc. caused during the second security operation state. If no such objects are present, e.g. depending on the operations performed during the test operations, this is of course not necessary. Deletion of any such objects can be performed as a reset of the integrated circuit. After that, a transition either to the first security operation state 300 to return to utility operation, or to the start/off state 304, e.g. for restart or for turning off. (¶ [0050])]
Svensson further teaches that the method is useful to “protect from unauthorised access or tampering.” (¶ [0051])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the reset technique of Svensson to the resetting of a debug apparatus of Yamada to achieve an apparatus with a debug interface that will revert changes made while in the debug state upon reset for the benefit of protection from unauthorised access or tampering.
Regarding claim 5, the combination of Yamada/Svensson teaches the apparatus of claim 1, and Svensson in the combination further teaches the resetting circuitry comprises power-on reset (PoR) circuitry configured to interpret the output signal as an indication of a power-on event. [After that, a transition either to the first security operation state 300 to return to utility operation, or to the start/off state 304, e.g. for restart or for turning off. (¶ [0050])]
Regarding claim 6, the combination of Yamada/Svensson teaches the apparatus of claim 1, and Svensson in the combination further teaches one or more resettable components; [Fig 2, items not in protected area 202] and one or more non-resettable components, [items in item 202] wherein an element selected from the group of elements consisting of: the counter, and the debug-enabling circuitry [control logic is activated to limit operation of certain parts of the integrated Circuit (¶ [0044])] is configured to inhibit the non-resettable components from being changed via the debug interface while the debug interface is enabled, [in the second security operation state, a first set and a second set of objects are available, while a third set of objects is unavailable. (¶ [0029])] and wherein the resetting circuitry is configured to revert the changes by resetting the resettable components. [Fig 1, path “Delete states affecting further execution”]
Regarding claim 7, the combination of Yamada/Svensson teaches the apparatus of claim 6, and Svensson in the combination further teaches the resettable components include a volatile memory, and wherein the non-resettable components include a non-volatile memory. [¶ [0015] teaches a boot ROM which is a non-volatile memory to perform authentication, which requires a secure area. ¶ [0045] teaches to disable access to secure memory areas. Thus, the non-resettable components are in non-volatile memory. It would have been obvious for one of ordinary skill in the art prior to the effective filing date to have selected a volatile memory for resettable components from the limited set of volatile memory and non-volatile memory for the benefit of easily resetting the memory by removing or resetting power.]
Regarding claim 11, the claim recites the method performed by the apparatus of claim 1, and is rejected under a similar rational as regarding claim 1 as taught by Yamada above.
Regarding claim 15, the claim depends on claim 11 and recites the limitations of claim 5. The claim is rejected under a similar rational as regarding claim 5 above.
Regarding claim 17, the claim depends on claim 11 and recites the limitations of claim 6. The claim is rejected under a similar rational as regarding claim 6 above.
Regarding claim 18, the claim depends on claim 17 and recites the limitations of claim 7. The claim is rejected under a similar rational as regarding claim 7 above.
Regarding claim 21, the combination of Yamada/Svensson teaches the method of claim 1, and Svensson in the combination further teaches the counter is configured to output the output signal to the resetting circuitry without outputting the output signal to the debug interface and without outputting the output signal to the debug-enabling circuitry. [¶ [0037] teaches a reset mechanism; Deletion of any such objects can be performed as a reset of the integrated circuit. After that, a transition either to the first security operation state 300 to return to utility operation, or to the start/off state 304, e.g. for restart or for turning off. (¶ [0050]); see also Fig 3, steps 312 to 300/304]
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have sent the signal only to the reset mechanism as a part of a reset as the reset changes to a utility operation, i.e. the debug interface is no longer active, for the benefit of protection from unauthorised access or tampering. (¶ [0051]) 
Regarding claim 22, the claim depends on claim 11 and recites the limitations of claim 21. The claim is rejected under a similar rational as regarding claim 21 above.
Response to Arguments
Applicant's arguments filed 16 January 2022 have been fully considered but they are not persuasive.
The Applicant suggests that the combination of Moyer in view of Svensson or the combination of Yamada in view of Svensson do not teach disabling the debug interface and reverting any changes made via the debug interface could be performed in a single resetting action by resetting circuitry. [Remarks, page 7, li 26 - page 8, line 2]
The Examiner respectfully disagrees. As described in the rejections of claim 1 above, Moyer teaches a transition from a debug mode in which a debug interface is enabled (State C) .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N./            Examiner, Art Unit 2186                                                                                                                                                                                            

/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186